DETAILED ACTION
This communication is in response to the amendment filed on 6/29/21 in which claims 1, 6, and 11 were amended, and claims 13 and 14 were canceled. Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nation (US 2007/0203711 A1; published Aug. 30, 2007) in view of Yoshimine (US 2002/0113813 A1; published Aug. 22, 2002).

Regarding claim 11, Nation discloses [a] computer-implemented method comprising: 
receiving a user selection of a predefined objective associated with a software system, wherein the predefined objective is pre-associated with a plurality of actions within the software system; (Nation, paragraph 26, teaches target competencies for members of an organization are identified; the facility generates a plan to reduce the group competency gaps in various ways)
displaying a plurality of areas corresponding to a plurality of predefined responsibility types; (Nation, paragraph 76, FIG. 6B, displays a summary of required and preferred competencies)
displaying a plurality of [buttons,] wherein each [button] of the plurality of [buttons] corresponds to a predefined role within an organization; (Nation, paragraph 76, FIG. 6B, displays work positions (“role”))
receiving one or more [drag-and-drop inputs by dragging each button of the plurality of buttons] into one of the plurality of responsibility types to assign the plurality of roles to the plurality responsibility types; (Nation, paragraph 75, teaches the administrator assigns competency related information (“responsibility types”) to define work positions and to learning activities)
based on the one or more drag-and-drop inputs and the selected objective, automatically generating a set of scoring rules, wherein the set of scoring rules specifies an amount of points to each role of the plurality of roles for completing each action of the plurality of actions (Nation, paragraph 75, teaches that each work position type has one or more associated competencies; for each competency associated with a work position type, there is also a corresponding rating system having multiple defined skill levels (e.g., novice, intermediate, expert, etc., or integers 1-5) that is associated with that work position type; Nation, paragraph 78, teaches the administrator associates competencies and rating systems with each of various learning activities available to employees, and specifies skill levels that are expected to result from performance or completion of the learning activities by employees).
Nation, paragraph 75, teaches the administrator assigns competency related information (“responsibility types”) to define work positions (“roles”) and to learning activities. Yet, Nation does not specifically teach that the roles are displayed as buttons and that the roles are assigned to responsibilities by dragging and dropping the buttons to a responsibility type. However, Yoshimine, Fig. 23, paragraph 181, teaches dragging and dropping a button icon in order to make an assignment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nation to incorporate 

Regarding claim 12, Nation, in view of Yoshimine, discloses the invention of claim 11 as discussed above. Nation further discloses wherein the set of scoring rules is associated with a challenge (Nation, paragraph 78, teaches the administrator associates competencies and rating systems with each of various learning activities available to employees, and specifies skill levels that are expected to result from performance or completion of the learning activities by employees (the performance or completion of the learning activities is interpreted as the claimed challenge)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178